Citation Nr: 9913080	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excesses of 20 percent 
for amputation of the left little finger.  


2.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the left hand.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.   

The Board notes that the veteran has contended that due to 
his service-connected amputation of the left little finger, 
he is unable to make a fist due to locking of his left ring 
finger.  The Board construes this as an informal claim of 
entitlement to secondary service connection for a left ring 
finger disability, and the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's amputation of the left little finger is 
manifested by complaints of pain, and an inability to make a 
fist due to limitation of motion of his left ring finger.  

3.  The veteran has complaints of burning and pain in the 
area of his scar of the left hand.  The veteran's scar of the 
left hand is tender and nonadherent.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
amputation of the left little finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.10 and Part 4, Diagnostic Code 5156 (1998).  

2.  The criteria for a rating in excess of 10 percent for a 
scar of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 19991); 38 C.F.R. §§ 3.321(b)(1), 4.118 
and Part 4, Diagnostic Code 7804 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is in effect for amputation, left little 
finger at base of metacarpal with postoperative scarring, for 
which the RO has assigned a 20 percent rating under the 
provisions of Diagnostic Code 5156 of the Rating Schedule.  
This is the maximum assignable under that Code.  Pursuant to 
Diagnostic Code 5156, amputation of the little finger 
involving either hand with metacarpal resection (more than 
one-half the bone lost) warrants a 20 percent rating.  
Diagnostic Code 7804 provides that for superficial scars that 
are tender and painful on objective demonstration, a 10 
percent evaluation is warranted.  The Board notes that the 10 
percent rating is the maximum allowable rating under DC 7804.  
The veteran's service-connected scar of the left palm is 
rated as 10 percent disabling under Diagnostic Code 7804.  
Other scars will be rated on limitation of function of any 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).

With respect to his claim for an increased rating for his 
service-connected left little finger disability, the veteran 
indicates that he has difficulty making a fist and that he 
has burning and pain in the area.   He also asserts that, due 
to his service-connected left little finger disability, he 
can not make a fist because his ring finger locks.  

The veteran underwent a neurology examination by VA in April 
1998, and he reported the above noted complaints of pain and 
burning in the lateral aspect of the left hand.  It was noted 
that the veteran is right handed.  Examination showed the 
left little finger was missing and that there was a fine 
scar, 8 centimeters long, which looked well-healed.  The 
examiner noted that the movements of the veteran's fingers 
and all of the joints were normal.  Good grip strength was 
noted on the left.  On sensory examination, it was noted that 
the veteran had normal sensations to pain, touch and 
vibration over the upper extremities.  It was noted that the 
claims file had been reviewed. The examiner found that the 
neurological examination was normal. 

The veteran underwent a VA orthopedic examination in April 
1998, and he reported that he was unable to make a fist with 
his left hand due to his ring finger locking.  He reported 
aching in the left hand, particularly at the site of the 
scar.  Examination showed an absent fifth metacarpal and 
fifth digit on the left hand.  A long 8-centimeter scar was 
noted to be quite tender over the medial aspect of the left 
hand.  It was noted that the scar was nonadherent but 
extremely tender.  It was noted that he could not make a fist 
on the left with the fourth digit.  The examiner reported 
that the fourth digit had passive range of motion, but that 
it lacked 3 centimeters of touching the palm on active 
motion.  X-rays showed amputation of the left fifth ray with 
the borders well delineated and without any evidence of 
osteomyelitis.  The pertinent diagnosis was, an absence of 
the left fifth digit and its ray with a nonadherent, tender 
scar and lack of full flexion, actively of digit number 4.  

In considering the veteran's claims for an increased rating 
for his service-connected left little finger disability, and 
for his scar of the left palm, the Board would point out that 
the veteran's presently assigned ratings for such service-
connected disabilities are the maximum schedular rating 
allowable for each.  However, the veteran might still be 
awarded a higher disability rating under the provisions of 38 
C.F.R. § 4.10, as pertinent to left little finger disability, 
if there is a showing of impairment in the veteran's ability 
to function under the ordinary conditions of daily life.  
However, when the veteran, who is right-handed, was examined 
by VA in April 1998, grip strength was noted to be good in 
the left hand, joint motion was reported to be normal, and 
sensory findings were normal.  On orthopedic examination, it 
was reported that the left 4th digit lacked active motion, 
described as lacking 3 centimeters of touching the palm.  X-
rays showed amputation of the left fifth ray with the borders 
well delineated and without any evidence of osteomyelitis.  
In the Board's view, the findings which have been reported 
are adequately compensated in the 20 percent rating assigned 
and encompass any functional impairment the veteran may 
experience with his left hand.  Given the foregoing, then, 
and inasmuch as the veteran's present 20 percent rating for 
his left little finger disability is commensurate with the 
applicable schedular criteria pertaining thereto, the Board 
is of the view that an increased rating for such disability 
is not in order. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.10 
and Part 4, Diagnostic Code 5156.

As to the scar of the left palm, while that scar was noted to 
be tender, it was also reported to be nonadherent.  The 
current the 10 percent evaluation in effect is assigned for 
tender painful scars and is the maximum allowable under that 
Code.  As for the possibility of a higher rating under 
another diagnostic code, Diagnostic Code 7800 provides for a 
30 percent rating for severely disfiguring scars of the head, 
face or neck.  Diagnostic Code 7801 provides for a 20 percent 
rating for third degree burn scars exceeding 12 square 
inches.  Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of the part affected.  38 
C.F.R. § 4.118.

However, Diagnostic Code 7800 is not for application because 
the veteran's scars are not located on his head, face or 
neck.  Furthermore, Diagnostic Codes 7801 and 7805 may not be 
considered because the veteran does not have third degree 
burn scars of the required size, nor has there been a showing 
of any limitation in function due to the veteran's left palm 
scar.  Therefore, the veteran may not be rated on the basis 
of limitation of function due to a scar.  

In view of the foregoing, the Board must conclude that the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for the veteran's scar of 
the left palm.   

Therefore, the remaining question is whether the veteran's 
service-connected disabilities warrant a referral of an 
extra-schedular rating in excess of the currently assigned 
maximum evaluations.  The criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
requires a showing that the veteran's service-connected 
disability has caused "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." This could include, 
e.g., a demonstration that a disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In this case, the veteran has not 
asserted that his service-connected disabilities have 
interfered with employment nor is there any objective 
evidence of frequent periods of hospitalization in an attempt 
to mitigate the residuals associated with the disabilities.  
In addition, there is no evidence that the disabilities have 
not been appropriately and adequately compensated by the 
currently assigned ratings.  Accordingly, the Board finds 
that the record does not present evidence justifying the 
referral of an extra-schedular rating in accordance with 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for amputation of the left little 
finger is denied.  

An increased evaluation for a scar of the left hand is 
denied.  



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

